Exhibit 10.2

AMENDMENT NO. 6 TO CREDIT AGREEMENT

AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of February 13, 2013 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Avaya Holdings Corp. (formerly known as Sierra Holdings Corp.),
a Delaware corporation, the Administrative Agent and each lender from time to
time party thereto (the “Lenders”) have entered into a Credit Agreement, dated
as of October 26, 2007, as amended as of December 18, 2009 by Amendment No. 1,
as amended and restated as of February 11, 2011 pursuant to the Amendment
Agreement, as amended as of August 8, 2011 by Amendment No. 3, as amended and
restated as of October 29, 2012 pursuant to Amendment No. 4 and as amended and
restated as of December 21, 2012 pursuant to Amendment No. 5 (as amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Restated Credit Agreement”).

B. The Borrower wishes to amend the Restated Credit Agreement pursuant to
Section 10.01 thereof to increase the amount of certain Junior Secured Debt that
is permitted to be incurred or issued.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Amended Credit
Agreement (as defined below).

SECTION 2. Amendment to Restated Credit Agreement. Effective as of the Amendment
No. 6 Effective Date (as defined below), and subject to the terms and conditions
set forth herein, the Restated Credit Agreement is hereby amended (as so
amended, the “Amended Credit Agreement”) by amending and restating
Section 7.03(ff) of the Restated Credit Agreement in its entirety to read as
follows:

(ff)  (A) Junior Secured Debt incurred or issued in connection with any
Permitted Refinancing of any Bridge Facility Debt (including any guarantees
thereof) or to replace or refinance any other Indebtedness that replaces or
refinances any Bridge Facility Debt (including any guarantees thereof); provided
that (i) such Junior Secured Debt is not secured by any property or assets of
the Borrower or any Subsidiary other than the Collateral, (ii) such Junior
Secured Debt does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the date that is the Latest Maturity Date of any Loan
outstanding at the time such Indebtedness is incurred or issued and (iii) such
Junior Secured Debt is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors, and (B) any Permitted Refinancing in respect thereof.

SECTION 3. Conditions of Effectiveness. This Amendment and the Amended Credit
Agreement shall become effective as of the first date (such date being referred
to as the “Amendment No. 6 Effective Date”) when each of the following
conditions shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by the Borrower and the Required
Lenders, and (ii) a Guarantor Consent and Reaffirmation, in the form of Annex 1
hereto, duly executed and delivered by each Guarantor.



--------------------------------------------------------------------------------

(b) Consent Fee. The Administrative Agent shall have received from the Borrower
a consent fee payable in Dollars for the account of each Lender (other than a
Defaulting Lender) that has unconditionally and irrevocably returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m., New York City time on February 8, 2013 (the “Consent Deadline” and each
such Lender, a “Consenting Lender”) equal to 0.10% of the sum of (x) the
aggregate principal amount of Term Loans, if any, held by such Consenting Lender
as of the Consent Deadline with respect to which a consent was delivered
pursuant to this Amendment and (y) the aggregate amount of the Revolving Credit
Commitment, if any, of such Consenting Lender as of the Consent Deadline with
respect to which a consent was delivered pursuant to this Amendment.

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in Sections 4.02(a) and (b) of the Restated
Credit Agreement shall have been satisfied on and as of the Amendment No. 6
Effective Date.

(d) Fees. Citigroup Global Markets Inc. shall have received on the Amendment
No. 6 Effective Date all fees separately agreed to with the Borrower.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by the Borrower of this
Amendment will not (a) contravene the terms of any of the Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of the Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Amended Credit Agreement) under (i) any Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the properties of the Borrower
or any of its Restricted Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject, or (c) violate any applicable material Law; except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Amended Credit Agreement and each other Loan Document to
which the Borrower is a party, after giving effect to the amendments pursuant to
this Amendment, constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.



--------------------------------------------------------------------------------

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated by this Amendment, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Amended Credit Agreement or any other
Loan Document, is true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Restated Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 6. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Restated Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 8. Notices. All communications and notices hereunder shall be given as
provided in the Amended Credit Agreement.

SECTION 9. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 10. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.



--------------------------------------------------------------------------------

SECTION 11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVAYA INC. By:  

/s/ Matthew Booher

Name:   Matthew Booher Title:   Vice President and Treasurer

[Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent

By:  

/s/ Matthew Burke

Name: Matthew Burke

Title: Vice President

[Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 6 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

February 13, 2013

Reference is made to (i) Amendment No. 6 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Avaya Inc.
(the “Borrower”), Citibank, N.A., as Administrative Agent, and each Lender party
thereto and (ii) the Credit Agreement, dated as of October 26, 2007, as amended
as of December 18, 2009 by Amendment No. 1, as amended and restated as of
February 11, 2011 pursuant to the Amendment Agreement, as amended as of
August 8, 2011 by Amendment No. 3, as amended and restated as of October 29,
2012 pursuant to Amendment No. 4 and as amended and restated as of December 21,
2012 pursuant to Amendment No. 5 (as amended, amended and restated, supplemented
or otherwise modified prior to the date hereof, the “Restated Credit
Agreement”), among the Borrower, Avaya Holdings Corp. (formerly known as Sierra
Holdings Corp.), Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and each Lender from time to time party thereto. Capitalized terms
used but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Amendment No. 6 Effective Date, be deemed to
be a reference to the Amended Credit Agreement in effect in accordance with the
terms of the Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Amended Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Amended
Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the state of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

AVAYA HOLDINGS CORP.

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

RADVISION, INC.

AVAYALIVE INC.

By:                                                                      
                                                           Name:     Matthew
Booher Title:       Treasurer

[Guarantor Consent and Reaffirmation – Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 6 to Credit Agreement

[See attached]